By the whole Court.
The only exception under the demurrer, is, that the plaintiff hath not averred in his declaration, that notice was given to the defendants of the amount *189of bis demand: But that is not necessary, because tbe note declared upon was for tbe payment, or further security of a debt then due, on a contract to which one of the defendants was a party, and who must have been presumed to have known the amount as well as the plaintiff; especially as the undertaking, on the part of the defendants, was absolute and unconditional, to perform the promise within a certain time; and if they wanted any information from the plaintiff, it was their duty to apply for it, and on his refusal, they might take advantage, by pleading specially.